
	
		I
		112th CONGRESS
		2d Session
		H. R. 6196
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mr. King of New York
			 (for himself, Mr. Turner of New York,
			 and Mr. Burton of Indiana) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To eliminate the backlog in performing DNA analyses of
		  DNA samples collected from convicted child sex offenders, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Convicted Child Sex Offender DNA Index
			 System Support Act.
		2.Elimination of
			 child sex offender DNA backlog
			(a)Development of
			 Plan
				(1)In
			 generalNot later than 45 days after the date of the enactment of
			 this Act, the Director of the Federal Bureau of Investigation, after
			 consultation with representatives of the States and of appropriate Federal
			 agencies, shall develop a plan to assist States in performing DNA analyses of
			 DNA samples collected from convicted child sex offenders.
				(2)ObjectiveThe
			 objective of the plan developed under
			 paragraph (1) shall be to effectively
			 eliminate the backlog of convicted child sex offender DNA samples awaiting
			 analysis in State or local forensic laboratory storage, including samples that
			 need to be reanalyzed using upgraded methods, in an efficient, expeditious
			 manner that will provide for the entry of those analyses into the combined DNA
			 Indexing System (CODIS).
				(3)Preference in
			 fundingIn providing assistance to States under the plan, the
			 Director shall give a preference in assistance to those States that have
			 developed a comprehensive program for the DNA analysis of crime scene evidence
			 in casework for which there are no suspects.
				(b)Plan
			 ConditionsThe plan developed under
			 subsection (a) shall require the
			 following:
				(1)That the Director
			 of the Federal Bureau of Investigation—
					(A)establish
			 requirements for the performance of DNA analyses by private forensic
			 laboratories, including quality assurance standards, state-of-the-art testing
			 methods, and other requirements that the Director considers appropriate;
			 and
					(B)determine which
			 private forensic laboratories satisfy the requirements established pursuant to
			 subparagraph (A).
					(2)That a laboratory
			 may perform DNA analyses under the plan only if it is a private forensic
			 laboratory determined under paragraph (1)(B) to satisfy the requirements
			 established pursuant to paragraph (1)(A).
				(3)That the Director
			 of the Federal Bureau of Investigation provide assistance under the plan only
			 pursuant to arrangements with private forensic laboratories that have been
			 determined under paragraph (1)(B) to satisfy the requirements established
			 pursuant to paragraph (1)(A).
				(4)That under each
			 such arrangement—
					(A)the Director shall
			 determine, for each State to which assistance is provided under the plan, the
			 quantity of convicted child sex offender DNA samples awaiting analysis in that
			 State on which the laboratory shall perform DNA analysis;
					(B)the laboratory
			 shall perform those DNA analyses; and
					(C)the Director
			 shall, on behalf of that State, provide funding to the laboratory to cover the
			 costs of those DNA analyses.
					(5)That each DNA
			 sample collected and analyzed under the plan be accessible only—
					(A)to criminal
			 justice agencies for law enforcement identification purposes;
					(B)in judicial
			 proceedings, if otherwise admissible pursuant to applicable statutes or
			 rules;
					(C)for criminal
			 defense purposes, to a defendant, who shall have access to samples and analyses
			 performed in connection with the case in which such defendant is charged;
			 or
					(D)for validation
			 studies and protocol development purposes, if personally identifiable
			 information is removed.
					(c)Implementation
			 of PlanSubject to the availability of appropriations under
			 subsection (d), the Director of the Federal Bureau of Investigation shall
			 implement the plan developed pursuant to subsection (a) with States that elect
			 to participate.
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Director of the Federal Bureau of Investigation to carry out this section
			 $25,000,000 for each of the fiscal years 2013, 2014, and 2015.
			3.Offsetting
			 savingsThe Administrator of
			 the Office of Personnel Management shall implement all of the recommendations
			 made by the Office of Inspector General in its report dated September 14, 2011
			 regarding stopping improper payments from the Federal Government’s Civil
			 Service Retirement and Disability Fund to deceased annuitants and
			 survivors.
		
